Title: From James Madison to James Monroe, 2 January 1802
From: Madison, James
To: Monroe, James


Sir
Washington Dept. of State Jany 2. 1802
I beg leave to inclose you a complaint transmitted to this Department by the Agent of the U. States at Jamaica, of certain frauds in the case of flour shipped to that Island. As the facts stated have reference to places within the State of Virginia, it is thought most proper to communicate them to you, who will be best able to decide on the manner & measure of enquiry due to the subject. With perfect respect I have the honour to remain, Sir, Your most Obedient hble servt.
James Madison
 

   RC (Vi: Executive Papers); Tr and Tr of enclosures (Vi). Cover of RC marked “Copied for the Legislature.” Tr of enclosures 2 pp.; see n. 1.


   JM enclosed an extract of William Savage’s 9 Oct. 1801 dispatch with annexed affidavits attesting that recently arrived casks of flour were as much as 23 percent below the standard weight of 215 pounds. Monroe sent JM’s letter to the Virginia Senate on 12 Jan. 1802 (Journal of the Virginia Senate, Dec. 1801 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 3475], p. 40).

